Citation Nr: 1624546	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-47 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 2009 for the award of dependency benefits for the Veteran's current spouse (F.F.).

2.  Entitlement to a higher initial rating for right upper extremity radiculopathy, rated 20 percent disabling prior to August 16, 2012 and 40 percent disabling since that date.

3.  Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial rating higher than 20 percent for left lower extremity radiculopathy.

5.  Entitlement to an increased rating for headaches with dizziness, rated 10 percent disabling prior to April 17, 2012 and 30 percent disabling since that date.

6.  Entitlement to an increased rating for degenerative arthritis of the cervical spine, rated 20 percent disabling prior to August 16, 2012 and 30 percent disabling since that date.

7.  Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, rated 10 percent disabling prior to August 16, 2012 and 20 percent disabling since that date.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to a waiver of recovery of indebtedness in the amount of $6,475.00, to include whether the debt is valid, is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1999.
These matters come before the Board of Veterans' Appeals (Board) from May 2009 and June 2010 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the May 2009 decision, the RO awarded dependency benefits for the Veteran's current spouse (F.F.), effective from March 5, 2009.  In the June 2010 decision, the RO denied entitlement to a rating in excess of 10 percent for headaches with dizziness, denied entitlement to a rating in excess of 20 percent for the service-connected cervical spine disability (identified as residuals of C-5 fracture with spondylosis and mild central canal narrowing), and denied entitlement to a rating in excess of 10 percent for the service-connected thoracolumbar spine disability (identified as degenerative disc disease, T-11 and L3-4).

The Veteran testified before a Decision Review Officer (DRO) at a May 2009 hearing at the RO.  This hearing addressed the issue of entitlement to an earlier effective date for the award of dependency benefits for the Veteran's current spouse.  A transcript of the hearing has been associated with the file.

In his December 2010 notice of disagreement (NOD), the Veteran requested a hearing before a DRO with respect to the issues of entitlement to increased ratings for the service-connected headaches, cervical spine disability, and thoracolumbar spine disability.  He withdrew this DRO hearing request in February 2012 (see a February 2012 letter from the Veteran's representative).

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on "Appeal to Board of Veterans' Appeals" forms (VA Form 9) dated in December 2009, May 2012, April 2013, and February 2014.  He withdrew his Board hearing request in June 2015 (see a June 2015 letter from the Veteran's representative).

In a September 2012 rating decision, the RO made the following determinations: granted service connection for right upper extremity radiculopathy and assigned an initial 20 percent disability rating, from August 16, 2012; granted service connection for right and left lower extremity radiculopathy and assigned initial 20 percent disability ratings, both from May 21, 2012; granted an increased (30 percent) disability rating for headaches with dizziness, from April 17, 2012; granted an increased (30 percent) disability rating for the service-connected cervical spine disability, from August 16, 2012; and granted an increased (20 percent) disability rating for the service-connected thoracolumbar spine disability, from August 16, 2012.

In a February 2013 decision, a DRO assigned an effective date of March 8, 2010 for the grant of service connection and 20 percent ratings for right upper extremity radiculopathy and right and left lower extremity radiculopathy.  The DRO also assigned a 40 percent disability rating for right upper extremity radiculopathy, from August 16, 2012.

The Board notes that the Veteran's representative submitted an NOD in December 2012 with respect to the higher ratings assigned in the September 2012 rating decision and the effective dates awarded for the higher ratings.  A statement of case (SOC) was issued in February 2013 which included the issues of entitlement to an increased rating for right upper extremity radiculopathy (rated 20 percent disabling from April 17, 2012 and 40 percent disabling from August 16, 2012) and entitlement to increased ratings for right and left lower extremity radiculopathy (rated 20 percent disabling from May 21, 2012).  The Veteran subsequently submitted a substantive appeal (VA Form 9) in April 2013.  Moreover, the Veteran's representative expressed disagreement with the February 2013 decision with respect to the effective date assigned for the 40 percent rating for right upper extremity radiculopathy.  An SOC pertaining to this matter was issued in December 2013 and a substantive appeal (VA Form 9) was submitted in February 2014.  The issues of entitlement to higher ratings for radiculopathy of the right upper extremity and right and left lower extremities and entitlement to an earlier effective date for the grant of a 40 percent rating for right upper extremity radiculopathy were all certified to the Board (via a "Certification of Appeal" form, VA Form 8).

The issues of entitlement to higher initial ratings for right upper extremity radiculopathy and right and left lower extremity are all before the Board as part of the claims for increased ratings for the service-connected cervical spine and thoracolumbar spine disabilities.  The grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has not included the separate issue of entitlement to an effective date earlier than August 16, 2012 for the grant of a 40 percent rating for right upper extremity radiculopathy because, in essence, the DRO granted a staged rating for the service-connected right upper extremity radiculopathy by way of the February 2013 rating decision.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings).  The Board's adjudication of the higher initial rating and increased rating issues listed above will include consideration of, among other things, whether higher ratings for the service-connected right upper extremity radiculopathy and right and left lower extremity radiculopathy are warranted at any time during the claim period (to include during the period prior to August 16, 2012).

Lastly, the RO denied entitlement to increased ratings for right shoulder impingement syndrome, a right middle finger injury, and a left middle finger injury and entitlement to a TDIU by way of an October 2013 rating decision.  The Veteran submitted a timely NOD with this decision and an SOC was issued in December 2015, but the Veteran did not submit a substantive appeal and these issues have not been certified to the Board for appellate review (via a VA Form 8).  Hence, the increased rating issues listed in the December 2015 SOC are not before the Board.  As explained below, however, the issue of entitlement to a TDIU is before the Board as part of the appeal for higher initial ratings/increased ratings for the service-connected cervical spine, thoracolumbar spine, headache, and neurologic disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to higher initial ratings for radiculopathy of the right upper extremity and right and left lower extremities, entitlement to increased ratings for degenerative arthritis of the cervical spine and degenerative disc disease of the thoracolumbar spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On March 5, 2009, the RO was informed that the Veteran had married his current spouse (F.F.) in May 2005.

2.  The RO awarded dependency benefits for the Veteran's current spouse, effective from March 5, 2009, the date the Veteran informed VA that he was married to his current spouse.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 5, 2009, for the award of dependency benefits for the Veteran's current spouse (F.F.) have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for an earlier effective date for the award of dependency benefits for the Veteran's current spouse arises from his disagreement with the effective date assigned after the grant of dependency benefits.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).   

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the May 2009 DRO hearing was legally sufficient.

At the Veteran's May 2009 hearing, the DRO identified the issue on appeal (entitlement to an earlier effective date for the award of dependency benefits for the Veteran's current spouse ).  Also, information was solicited during the hearing regarding the Veteran's marital history and why it was believed that an earlier effective date is warranted.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the DRO did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The hearing discussion did not reveal any specific, existing evidence that had been overlooked with regard to the instant appeal.  

In this case, as discussed below, the RO assisted the Veteran by requesting specific information regarding the status of his spouse, without which it could not grant the requested benefit.  There is no further assistance that would aid the Veteran in substantiating entitlement to an earlier effective date in this case.

Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The statute and regulations specifically provide that an award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3).  The statute and regulation further provides that the effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event, if proof of such event is received by the Secretary within one year from the date of marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

An additional amount of compensation may be payable for a spouse when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115(1)(A); 38 C.F.R. § 3.4(b)(2).

In this case, the Veteran contends that his current spouse (F.F.) should have been added as a dependent earlier than March 5, 2009.  Specifically, he asserts that the effective date should be the date of their marriage in May 2005.

As an initial matter, the Board observes that the Veteran has met the criteria for entitlement to additional compensation for a spouse based on disability evaluated as 30 percent or more disabling since December 13, 1999.  See Id.

The evidence reflects that the Veteran was married to S.R.P. prior to his current spouse and that they divorced in September 2002.  The RO contacted the Veteran by telephone on March 5, 2009 and informed him that a Dependency Verification Form had not been returned.  The Veteran informed the RO at that time that he and S.R.P. were divorced in September 2002 and that he and his current spouse (F.F.) were married in May 2005.  The RO informed him that a "Declaration of Status of Dependents" form  (VA Form 21-686c) would be mailed to him in order to establish his current spouse as his dependent.  A signed and completed VA Form 21-686c was subsequently received by the RO later in March 2009 and this form confirmed that the Veteran divorced S.R.P. in September 2002 and married F.F. in May 2005.

In the May 2009 decision, the RO awarded dependency benefits for F.F., effective from March 5, 2009, which was the date of claim.  The Veteran contends that the effective date of the dependency benefits should be the date of his marriage to F.F. in May 2005 because he submitted paperwork to VA following his divorce in September 2002 and following his re-marriage in May 2005.

The Board acknowledges that the Veteran has been married to his current spouse since May 2005.  However, there is no documentation in the Veteran's file that he ever informed VA of his marriage to F.F. until March 5, 2009.  Accordingly, the Board must conclude that he did not provide the proper documentation and information regarding his current marriage until March 5, 2009, more than one year after his marriage to F.F.  Based on current laws and regulations, the RO appropriately determined that F.F. could not be added as the Veteran's dependent spouse from the date of their marriage in May 2005 because the claim was not timely received within a year from the date of the marriage.

After considering the facts of this case, the Board finds that there is no legal basis to assign an effective date prior to March 5, 2009 for the award of dependency benefits for the Veteran's current spouse.  Although the Board is sympathetic to the Veteran's claim, the Board is bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2015).  The claim for an effective date earlier than March 5, 2009, for the award of dependency benefits for the Veteran's current spouse (F.F.), must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than March 5, 2009 for the award of dependency benefits for the Veteran's current spouse (F.F.) is denied.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected headaches with dizziness may have worsened since his last VA examination in August 2012.  For example, he reported during the August 2012 examination that he did not experience any vision changes associated with his headaches and that he experienced attacks of only non-migraine headache pain.  A June 2014 examination report from Integris Family Care Yukon, however, includes a report of "more blurring of vision" associated with the Veteran's headaches and a diagnosis of migraine headache.  Given this evidence and the fact that the issue of entitlement to an increased rating for headaches with dizziness is otherwise being remanded for reasons described below, the Board finds that a new examination should be conducted upon remand to assess the current severity of the Veteran's service-connected headaches.

Furthermore, entitlement to a TDIU may be an element of an appeal for a higher initial rating and a claim for an increased rating.  Rice, 22 Vet. App. at 447. Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran's representative indicated in the December 2012 NOD that consideration be "given to the issue of individual unemployability."  Also, there is evidence that the Veteran's service-connected disabilities have significantly impacted his ability to work.  As explained above, the RO denied entitlement to a TDIU by way of the October 2013 rating decision, the Veteran submitted a timely NOD with that decision, and an SOC was issued in December 2015.  The Veteran did not submit a substantive appeal following the issuance of the December 2015 SOC.  Nevertheless, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the issue if entitlement to a TDIU is properly before the Board under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, however, the 
Veteran had been scheduled for a VA examination in April 2013 to assess the impact of all his service-connected disabilities on his employability, but he failed to report for the examination.  He has reported that he did not receive notice of the examination until after the day on which it was scheduled.  The Board is otherwise remanding the issue of entitlement to a TDIU in order to clarify the Veteran's current employment status and for issuance of a supplemental statement of the case (SSOC). The Board therefore finds that a VA Social and Industrial Survey that provides an updated and full description of the effects of the Veteran's service-connected disabilities on his employability is warranted upon remand.

Lastly, following the most recent SSOC dated in September 2012, additional evidence has been associated with the Veteran's claims file which is relevant to the higher initial rating and increased rating issues on appeal.  This evidence includes treatment records from Integris Family Care Yukon/K. Rickner, M.D. dated since March 2010 (which specifically includes a March 2011 examination report, an April 2011 statement from Dr. Rickner, and a June 2014 examination report) and a June 2014 VA cervical spine examination report.  This evidence has not been considered by the AOJ with respect to the issues of entitlement to higher initial ratings/increased ratings for the service-connected headache, neurologic, cervical spine, and thoracolumbar spine disabilities.  Also, the June 2014 VA examination report has not been considered by the AOJ in conjunction with the claim for a TDIU.  As this relevant evidence has not been considered by the AOJ and the Veteran's initial substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration is necessary.  See 38 C.F.R. § 20.1304(c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

In April 2016, the Board sent the Veteran a letter asking whether he wanted to waive consideration of the additional evidence by the AOJ.  He was notified that if he did not provide a response within 45 days of the date of the letter, it would be assumed that he did not wish for the Board to decide his appeal and the appeal would be remanded to the AOJ for consideration of the additional evidence.  The letter was sent to the Veteran's address of record with a copy to his representative, and was not returned as undeliverable.  The Veteran did not respond to the April 2016 letter.  Therefore, it is presumed that he does not wish to waive initial consideration of the additional evidence by the AOJ and the issues of entitlement to higher initial ratings/increased ratings for the service-connected headache, neurologic, cervical spine, and thoracolumbar spine disabilities and entitlement to a TDIU must be remanded for issuance of the necessary SSOC.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since March 2010.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected headaches with dizziness.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.

The examiner should also specifically opine as to whether the Veteran's headaches are productive of severe economic inadaptability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his headache disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

The examiner must provide reasons for any opinion given.

3.  Schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., right upper extremity radiculopathy; headaches with dizziness; degenerative arthritis of the cervical spine; right lower extremity radiculopathy; left lower extremity radiculopathy; degenerative disc disease of the thoracolumbar spine; right shoulder impingement syndrome; a left middle finger injury; and a right middle finger injury) on his employability.  

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the surveyor rejects the Veteran's reports regarding symptoms, the surveyor must provide a reason for doing so.

The surveyor must provide reasons for any opinion given.

4.  If a full benefit sought on appeal remains denied, issue an SSOC that considers all additional relevant evidence (including all treatment records from Integris Family Care Yukon/Dr. Rickner dated since March 2010, the June 2014 VA cervical spine examination report, and all additional relevant evidence received since the September 2012 SSOC).  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


